Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-17-00753-CV

IN RE THE MACY LYNNE QUINTANILLA TRUST, the Paige Lee Quintanilla Trust, and
                    the Conner Reed Quintanilla Trust

                    From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2017PC0370
                        Honorable Tom Rickhoff, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that Appellee recover his costs of appeal from Appellant.

      SIGNED October 10, 2018.


                                            _____________________________
                                            Marialyn Barnard, Justice